DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Response to Amendment/Arguments
Claims 1-24 and 27 are pending. Claims 1-22 and 27 remain withdrawn.  Claim 23 is currently amended. The Objection to the drawings is maintained. The claims require a set of cartridges, and the claim limitations that are of import must be shown where feasible in the figures. 
With regard to the response, Applicant remarks that during the interview examiner indicated that the proposed amendment would overcome the prior art as applied, but that further search and/or consideration of the cartridge integral with a mouthpiece would be required to make a final determination of overcoming the primary reference. Examiner thanks applicant for the response, but it appears that Johnson’s embodiment 5a,b suggests the combination in paragraph 0044, and that the embodiment of figure 2 teaches the combined cartridge mouthpiece unitary replaceable container of sorts. Along these lines the rejection is modified to meet the limitation and for the reasons applied below.  Scott as seen in the cited but not applied prior art also teaches a replaceable cartridge with an integral mouthpiece. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) as previously set forth are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0351456) in view of Phallen (US 2015/0114515.) 

Johnson discloses in claim 23:  A set of cartridges for use in an e-cigarette (Abstract, where the cartridges may be disposably replaced with a nicotine cartridge, medicament cartridge, and where in cartridges 62 Figure 5a,b and paragraph 0044 comprise at least two replaceable cartridges, and also, as indicated in paragraphs 0031 and 0035 the individual cartridges are replaceable, indicating a set of cartridges of the same type, at least under a broad reading of the term “set of cartridges”) each cartridge comprising a mouthpiece (i.e. the mouthpiece 41 of embodiment of figures 5a,b is part and parcel with the attached cartridge 62 paragraph 0044 lines 12-15 of the paragraph), the set of cartridges comprising: multiple cartridges (i.e. more than one as indicated above), each cartridge [of the multiple cartridges] comprising an amount of  liquid (i.e. poly propylene glycol and/or glycerin and nicotine, about 150 to 200 puffs worth) held in a matrix (i.e. the containing reservoir 67, paragraph 0044) , wherein each cartridge contains a same amount of liquid (generally as discussed above,  per paragraph 0035) such that the amount of liquid in each cartridge is (reasonably) consistent across the multiple cartridges of the set of cartridges (i.e. the original cartridge and the replacement cartridge must have each between 150 to 200 puffs as discussed in the paragraph above).  Johnson does not explicitly disclose although Phallen certainly teaches: the same amount of liquid is within a tolerance of .+/-1 percent (paragraphs 0036, 0037, where the dosage is calibrated for accuracy of plus or minus one percent or better, so as to improve the target dosage of filling, thus preserving fluid dosage amounts and providing for example a consistent end product.)  

If it could be persuasively argued at some future unforeseen date that Johnson does not explicitly or implicitly disclose the following Phallen certainly teaches: a machine to fill groups of containers (paragraph 0003 for the purpose of providing increased through put for mass production purposes.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably required by Johnson, and as explicitly taught by Phallen, a machine to fill groups of containers for the filling of the cartridges of Johnson as taught in Phallen for the purpose of providing increased through put for mass production. 
If it could be persuasively argued at some future unforeseen date that Johnson embodiment figures 5a,b does not explicitly disclose the mouthpiece and cartridge as a single unit; considering that the embodiment of figure 2 teaches in paragraph 0034, an end mouthpiece opening of the cartridge second section 30 as a single replaceable unit (where it is noted that the entire unit 30 is taken as the cartridge portion 30 as similar to applicants element 30 which includes the outer housing and the inner container (i.e. the liquid cartridge portion of 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a single unit cartridge outer housing mouthpiece and inner housing or inner container liquid cartridge portion as arguably taught in Figure 5a,b embodiment of Johnson and as taught in the figure 2 embodiment of Johnson, for the purpose of for example providing a ready made replaceable/exchangeable mouthpiece cartridge unit as taught in figure 2; especially considering that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893.)

Johnson discloses (as modified for the reasons discussed above) in claim 24: The set of cartridges of claim 23, wherein a number of the multiple cartridges is selected from a group consisting of: 2 or more cartridges (Johnson has more than one cartridge to provide the indicated plurality, and thus must have at least two cartridges as discussed above), 5 or more cartridges, 10 or more cartridges, 50 or more cartridges, and 100 or more cartridges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scott (US 20180044162) discloses a replaceable cartridge or reservoir that is integrally formed with a mouthpiece.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753